DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 11 and 20:  

1. A method for executing instructions in a constrained order, the method comprising: 

sending by a host, a first instruction, followed by an order-constrained instruction, followed by a second instruction; 

receiving, by a target, the first instruction, the order-constrained instruction, and the second instruction; and 

executing, by the target, 

the first instruction; 

the order-constrained instruction, after executing the first instruction; and 

the second instruction, after executing the order-constrained instruction, 

wherein the executing, by the target, the first instruction, the order-constrained instruction, and the second instruction comprises: 

entering the first instruction in an instruction ordering; 

transmitting an acknowledgment to the host indicating the first instruction is entered or to be entered in the instruction ordering; 

receiving, from the host, the order-constrained instruction in response to the acknowledgment; and 

entering the order-constrained instruction in the instruction ordering in an order after the first instruction, and 




wherein the target is configured to execute the first instruction and the order-constrained instruction in the same order as the instruction ordering.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183